PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/958,718
Filing Date: 20 Apr 2018
Appellant(s): United Technologies Corporation



__________________
Theodore W. Olds III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/15/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1 and 21-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The rejection of claims 1, 24, 27, 28, 37, and 38 under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,230,974 to Parnin in view of US Pat. No. 6,481,978 to Zamalis et al.
The rejection of claims 21, 22, and 29-32 under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,230,974 to Parnin in view of US Pat. No. 6,481,978 to Zamalis et al and in further view of US Pat. No. 8,978,829 to McCune.
The rejection of claims 23 and 26 under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,230,974 to Parnin in view of US Pat. No. 6,481,978 to Zamalis et al and US Pat. No. 8,978,829 to McCune, and in further view of US Pat. No. 4,478,082 to Sato et al.
The rejection of claims 25 under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,230,974 to Parnin in view of US Pat. No. 6,481,978 to Zamalis et al and in further view of US Pat. No. 4,478,082 to Sato et al.


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 21-23, 26, and 29-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The after final amendment dated 11/22/2021, which was entered upon appeal via the Advisory Action dated 12/10/2021, removed the indefinite language from claim 21, thereby obviating the rejection. 
(2) Response to Argument
Rejection under the Written Description Requirement of 35USC 112(a)
It should be noted that the Final Rejection dated 09/24/2021, in the analysis of the Parnin reference, with regards to claim 1 (see para. 22 of that document), Parnin is noted as failing to teach “a tube with holes at a vertically higher location thereon.” However, this limitation was removed from claim and its inclusion in the rejection was unintentional.
Appellant contends that the limitation, “wherein said auxiliary oil tank is positioned at a vertically higher location relative to the auxiliary oil pump” as recited in claim 1, is supported by the originally filed specification and drawings. The Examiner disagrees. In support of this position, Appellant, cites portions of the specification which describe the relative vertical positions of several components, but notably not the auxiliary oil tank nor the auxiliary oil pump (Brief, pg. 4, ll. 2-18, pg. 5, ll. 3-14). The relationships established by Appellant’s citations can be summarized as follows:
Sump 126 is at the bottom of Compartment 112 (para. 43)
Sump 126 is lower than Scavenge Line 180 (para. 43)
Holes 120 are at a “vertically higher” location on Tube 118.
Additionally, Appellant points to descriptions of lines 122 and conduit 117 as being connected to tube 118 and tank 116, respectively. Appellant’s conclusion is that, based upon these relationships, one of ordinary skill would consider Fig. 2 to represent the relative physical positions of all components shown therein, despite Fig. 2 being referred to a “schematic” throughout the disclosure (see para. 28, 39, and 42). The disclosure provides no special definition for the term “schematic,” so it is interpreted as having it ordinary meaning of “(of a diagram or other representation) symbolic and simplified” (https://www.lexico.com/en/definition/schematic).  Appellant suggests that one of ordinary skill in the art would conclude that the description “schematic” would apply only to the representation of the components as symbols, and points to descriptions of functional connections between tube 118 and line 122 and between tank 116 and conduit 117.  To be sure, one of ordinary skill would recognize that the lines connecting the components in Fig. 2 represented functional connections between components because schematics are known to depict simplified systems, and because those connections are described in the specification.  But, one of ordinary skill would not then assume that the lines and components are therefore shown in their real-life positions.  The written description of relative positions of only a few of the components shown in Fig. 2, would not lead one of ordinary skill in the art to the conclusion that all components shown in Fig.2 are shown in their real, physical locations relative to one another because this is contrary to the description of Fig. 2 as a “schematic” given throughout the specification.


Rejections under 35 USC 103
Appellant suggests that the Parnin and Zamalis references are incompatible and the combination thereof would not lead to the claimed invention.  Appellant begins by pointing to a description of “one embodiment” (Parnin col. 3, ll. 46-47) of the Parnin system wherein its auxiliary reservoir has a capacity that is sufficient for lubricating gear system 36 for “at least 10 seconds” (emphasis added).  Disclosing a lower limit to the amount of lubrication provided to an auxiliary oil tank does not contradict the teachings of Zamalis because Zamalis is silent with regards to the amount of oil auxiliary pump 42 can draw from (as disclosed at col. 3, ll. 50-57 where the supply tank for pump 42 is noted as being absent from the schematic of Fig. 1).
Appellant goes on to address the auxiliary pump 44 of Parnin (pg. 6, ll. 9-14), but discusses the shaft driven auxiliary pump, which is not the embodiment the rejection is based upon. As Appellant notes, Parnin also teaches an embodiment where its auxiliary pump may be “an electrically driven oil pump” (col. 3, ll. 28-30). The fact that more of the disclosure of Parnin is dedicated to describing a shaft driven auxiliary pump embodiment does not negate the explicit teaching of an alternate embodiment which uses an electrically driven pump.  
Appellant continues by summarizing the basis of the rejection (see pg. 6, ll. 15-16) as Zamalis teaching “an oil supply control that can substitute for that of Parnin” (emphasis added).  However, this is not accurate. Rather, Parnin teaches an embodiment which uses an electrically driven auxiliary pump, but is silent regarding the control of that pump.  Zamalis teaches the control of an electrically driven auxiliary lubrication pump, which is absent from Parnin.  Appellant continues by suggesting that the combination of Parnin and Zamalis is improper because Zamalis teaches supplying auxiliary lubrication to its turbine rather than its compressor (pg. 6, ll. 30-31). However, it is the Parnin reference which is cited as teaching the need for auxiliary oil to a fan gear system (col. 2, ll. 45-55 of Parnin, para. 24 of Final Rejection dated 09/24/21).  It is further noted that Zamalis does teach providing lubrication to a compressor (via pump 44), though this teaching is not relied upon in the rejection.
Appellant concludes this line of thinking by stating that the combination of Parnin and Zamalis is not proper for two reasons. Firstly, because Zamalis is directed towards supplying lubrication to a turbine. While Zamalis does teach lubricating a turbine, it does not teach excluding its compressor, and so cannot be construed to teach lubricating a turbine to the exclusion of every other component as Appellant is apparently suggesting. Secondly, Appellant suggests the auxiliary lubrication system of Zamalis operates over a “long term” unlike the “short term” operation of Parnin. While Zamalis and Parnin may operate for different periods of time, Zamalis does not suggest that its control system can only be used for long durations.  Rather, Zamalis can be said to teach that lubrication can be provided for different amounts of time based upon which component is being lubricated (col. 5, ll. 59-61: lubrication is supplied for 30 minutes for a turbine and 35 seconds for a compressor).  In summary, the differences between the Parnin and Zamalis references do not preclude the combination explained in the rejections.
Appellant goes to suggest that Parnin and Zamalis are concerned with solving different problems.  Appellant correctly summarizes the intent of Parnin as providing lubrication during so called “windmilling” (unpowered and unexpected rotation) of a fan while the turbine engine is other shut down, but does not contrast this an interpretation of the problem Zamalis seeks to solve.  As stated in the rejection of claim 1 (para. 24 of the Final Rejection dated 9/24/21), both Parnin and Zamalis are directed towards solving the same problem: providing additional lubrication to a rotor when a primary means of lubrication is insufficient (Zamalis col. 4, ll. 65 - col. 5, ll. 5, Parnin col. 2, ll. 45-55).  
Appellant addresses the Parnin reference (pg. 7, ll. 13-31) by characterizing its auxiliary pump as never being shut down.  While it is true for the shaft driven pump embodiment of Parnin (which is not relied upon in the rejections) that the auxiliary pump will run during engine operation because it is connected to the turbine shaft, this characteristic is not described as being applicable to the electrically driven pump embodiment (which is relied upon in the rejections).  Appellant supports this conclusion by suggesting that Parnin’s auxiliary pump is needed during normal turbine engine operation to pump liquid to the main reservoir 64.  However, in discussion of Fig. 3A, Parnin teaches that auxiliary pump 44 does not necessarily need to be connected to main reservoir 64, but can instead deliver oil back to sump 48 (col. 4, ll. 22-28): 
“Valve passage 102 is aligned with passages 76 and 82 to direct flow from auxiliary pump 44 to passage 88 which is connected to main reservoir 64… In yet another embodiment, passage 82 can be connected to sump 48 instead of main reservoir 64.”
Because Parnin teaches an embodiment where lubrication is pumped from sump 48 by auxiliary pump 44, back into sump 48, there is no suggestion that auxiliary pump is needed to pump lubrication into main reservoir 64 during normal operation.  Appellant’s suggestion then, that auxiliary pump 44 would be required to run constantly, regardless of the driving force (shaft or electrical), is not supported by Parnin.  Parnin then would benefit from the control system of Zamalis because during normal operation, as taught by Parnin, “Liquid from auxiliary pump 44 is not needed at that time” (col. 4, ll. 66-67).  Zamalis, cited for teaching the control of the electrically driven pump, including switching said pump on and off, also teaches that a main lubrication supply pump is sufficient during normal engine operations (col. 4, ll. 38-42).


Further Rejections
As Appellant presents no additional arguments concerning the rejections of claims 21, 22, and 29-20 in view of McCune or claim 25 in view of Sato, all arguments are considered to have been addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745       
                                                                                                                                                                                      /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.